ITEMID: 001-106651
LANGUAGEISOCODE: ENG
RESPONDENT: CZE
BRANCH: ADMISSIBILITY
DATE: 2011
DOCNAME: HAVELKA v. THE CZECH REPUBLIC
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Dean Spielmann;Elisabet Fura;Ganna Yudkivska;Isabelle Berro-Lefèvre;Karel Jungwiert;Mark Villiger
TEXT: The applicant, Mr Josef Havelka, is a Czech national who was born in 1946 and lives in Rychnov u Jablonce nad Nisou.
The facts of the case, as submitted by the applicant, may be summarised as follows.
On 5 May 1999 the applicant instituted civil proceedings against the president of the Jablonec nad Nisou District Court alleging that he had violated his rights. At the same time he applied for the appointment of a lawyer to act on his behalf, for a waiver of court fees and for the exclusion of the District Court judges from the case due to their lack of impartiality.
Due to the applicant’s modifications of his initial action the case was referred to the Ústí nad Labem Regional Court, subsequently the applicant challenged the impartiality of the Regional Court’s judges.
On 11 September 2000 the Ústí nad Labem Regional Court refused the applicant’s request for the waiver of court fees and for the appointment of the lawyer. On 27 February 2001 the Prague High Court upheld this decision.
In July 2001 the applicant lodged further submissions and the Regional Court discontinued proceedings as he had not paid the court fees.
On 5 February 2002 the Regional Court quashed this decision as the applicant had paid the court fees in the meantime.
On 1 August 2002 the Regional Court appointed a lawyer on the applicant’s behalf as his financial standing had deteriorated.
On 21 July 2003 the High Court rejected the applicant’s challenge of the impartiality of the Regional Court’s judges for the most part and excluded one judge from the proceedings for different reasons than the ones raised by the applicant.
On 15 July 2004 the High Court admitted the applicant’s new objection as to the impartiality of the Regional Court judges and referred the case to the Hradec Králové Regional Court which in February 2005 granted the applicant’s request to modify the action and to extend it to the Ministry of Justice.
On 26 April 2005 the applicant requested the court to examine the case-files from other proceedings as supplementary evidence.
The hearing was fixed for 30 January 2007, however, it was adjourned owing to the applicant’s health problems. At the same time the applicant withdrew the action as regards the Ministry and applied for the entry of the Jablonec nad Nisou District Court to the proceedings.
On 23 March 2007 the Regional Court refused the entry of the District Court, which was upheld by the High Court on 29 June 2007.
The applicant lodged an appeal on points of law against this decision and applied for a lawyer to act on his behalf. This request was granted, however, on 20 December 2007 the Supreme Court rejected the appeal on points of law.
The applicant brought a constitutional appeal and applied for a lawyer to act on his behalf. This request was granted, however, on 13 November 2008 the Constitutional Court rejected the constitutional appeal.
On 16 April 2008 the proceedings on merits were stayed due to the applicant’s health problems, this decision became final on 7 May 2008; the Court was not informed as to whether the proceedings have resumed since. Overall, throughout the whole proceedings hearings were scheduled on three occasions, however, they all had to be adjourned due to the applicant’s health problems or other proceedings initiated by him.
In February 2007 the applicant claimed compensation for non-pecuniary damage arising from the excessive length of the above proceedings, under Act No. 82/1998 as amended by Act no. 160/2006.
As the Ministry of Justice did not deal with the applicant’s request within the six-month statutory time-limit, he brought a civil action for damages against the Ministry on 17 January 2008. He specified the non-pecuniary damage allegedly suffered at CZK 300,000 (EUR 11,481).
In a letter of 8 February 2008 the Ministry of Justice acknowledged that the proceedings were unreasonably lengthy. Taking into account the complexity of the proceedings and the applicant’s substantial contribution to the delays, the Ministry awarded the applicant CZK 22,000 (EUR 857) for non-pecuniary damage.
On 30 July 2008 the Prague 2 District Court dismissed the action holding that the proceedings on merits had been carried out smoothly without delays. The court found that in the absence of any judgment, it would be difficult to assess the complexity of the proceedings. Further, it considered that the applicant had contributed to the length of the proceedings by not having paid the court fees in due time, by unclear claims and by applying for extensions of the action to other parties. Besides, the proceedings were affected by the applicant’s health and his procedural requests, which could however not be invoked to the applicant’s detriment.
The applicant appealed and challenged the impartiality of judges of the Prague Municipal Court and the Prague High Court; these objections were dismissed by the directly superior courts including the Supreme Court.
On 10 March 2010 (served on 10 April 2010) the Prague Municipal Court upheld the judgment, finding that the proceedings were primarily affected by the applicant’s failure to conform to the procedural rules and by his procedural requests. It considered that the State could not be held responsible for the delays caused by a party’s uncooperativeness or even deliberate misconduct.
On 3 April 1995 the applicant brought proceedings against a municipality seeking compensation for the lack of diligence in maintaining the State property that he had recovered in the restitution proceedings. At the same time he applied for a waiver of court fees.
Later, the proceedings were joined with similar proceedings; altogether the applicant sought payment of CZK 1,400,000 (EUR 40,936).
The hearing was fixed for 2 May 1995, however, the applicant excused himself.
In May and June 1995 the Jablonec nad Nisou District Court invited the applicant to provide information documenting that he had limited means to be eligible for the waiver of court fees.
On 4 July 1995 the District Court refused the request for the waiver of the court fees. The applicant appealed and challenged the impartiality of the judge. On 15 February 1996 the appellate court upheld this decision.
On 29 May 1996 the District Court discontinued the proceedings as the applicant had not paid the court fees despite having been invited to.
On 19 September 2002 the applicant appealed this decision asserting that the requests for the payment of the courts fees had not been delivered to his new address; in October 2002 he supplemented the appeal.
On 19 November 2002 the Ústí nad Labem Regional Court quashed the decision finding that the applicant had not been duly invited to pay the court fees as set by the relevant procedural rules.
On 14 January 2003 the applicant applied for a waiver of the court fees. In February and April 2003 the District Court invited him to provide the necessary information justifying the request.
On 22 April 2003, 8 December 2003 and 2 February 2004 the applicant challenged the impartiality of different judges.
On 15 March 2004 the District Court refused not to charge the applicant the court fees. On 25 August 2004 the Regional Court changed this decision and granted the waiver up to 80 % of the court fees and dismissed the challenge of the judges’ impartiality.
On 7 January 2005 the applicant challenged the impartiality of the Regional Court judges.
On 11 November 2005 the District Court discontinued the proceedings as the applicant had failed to pay the court fees despite having been invited to.
On 25 January 2006 the District Court rejected the applicant’s appeal as it had been filed outside the time-limit.
On 6 March 2006 the District Court rejected the applicant’s appeal against this decision as filed outside the time-limit. On 13 April 2006 the District Court rejected the applicant’s appeal against this decision for the same reasons.
On 14 July 2006 the High Court decided on the impartiality of the Regional Court judges.
On 6 October 2006 the Regional Court upheld the District Court decision of 13 April 2006, which became final on 24 September 2008.
On 27 November 2007 the applicant claimed compensation for non-pecuniary damage arising from the excessive length of the above proceedings.
As the Ministry of Justice did not deal with the applicant’s request within the six-month statutory time-limit, he brought a civil action for damages against the Ministry on 10 July 2008. He specified the non-pecuniary damage allegedly suffered at CZK 600,000 (EUR 25,570).
On 15 September 2008 the Ministry of Justice acknowledged that the proceedings were unreasonably lengthy and awarded the applicant CZK 56,000 (EUR 2,337) for non-pecuniary damage.
On 30 January 2009 the Prague 2 District Court, referring to the case-law of the Court, dismissed the action. It reiterated that out of thirteen and half years long proceedings, the delays in years 1996 – 2002 were attributable to the first-instance court, otherwise the proceedings had been smooth. The court found that the complexity of the proceedings had been difficult to estimate as not a single hearing had been held. Further, it considered that the importance of the proceedings for the applicant had been low given that he had not attempted to accelerate them during the six years pause and that they had been discontinued eventually as he had not paid the court fees.
On 21 January 2010 (served on 12 May 2010) the Prague Municipal Court upheld the judgment, considering that from the District Court’s perspective the proceedings had been finished in 1996, the applicant having not duly notified his new address and having not been interested in the proceedings for six years. Under these circumstances and with regard to the low importance of the proceedings for him, the just satisfaction awarded had been appropriate.
The relevant domestic law and practice concerning remedies for the allegedly excessive length of judicial proceedings are set out in the Court’s decision in the case of Vokurka v. the Czech Republic (no. 40552/02 (dec.), §§ 11-24, 16 October 2007).
